Citation Nr: 1452986	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-00 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to October 1987, from January 2004 to March 2005, from August 2005 to November 2005, and from December 2005 to December 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, in Roanoke, Virginia, denied service connection for diabetes mellitus, bilateral pes planus, posttraumatic stress disorder (PTSD), bipolar disorder, and bilateral shoulder disabilities.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Buffalo, New York, which has certified the appeal to the Board. 

A May 2010 rating decision granted service connection for PTSD with bipolar disorder, for arthritic changes of the left acromioclavicular joint, and for arthritic changes of the right acromioclavicular joint, representing a full grant of the benefit sought with respect to these claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In December 2011, the Board remanded these matters for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

The Veteran was provided a January 2012 VA examination to determine whether pre-existing bilateral pes planus was aggravated by service.  The VA examiner referenced a 2008 rating decision to find that the Veteran reportedly had moderate pes planus at the time of enlistment examination 1984.  However, the VA examiner did not indicate any reviewed the Veteran's actual service medical records to make that determination or that any evidence other than the rating decision was considered in providing the opinion.  Furthermore, while the examiner opined that there was no objective evidence that the Veteran's pre-existing bilateral pes planus was worsened by military service, the examiner did not provide any rationale for that opinion.  In fact, there is absolutely no discussion of the Veteran's service medical records showing that the Veteran complained of bilateral foot pain on several occasions, which was noted in the Board's previous remand.  Thus, the Board finds that the medical evidence currently of record is inadequate to make a decision on this claim and that an additional VA examination and medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, in a November 2014 brief, the Veteran's representative has now raised a new theory of entitlement to both benefits sought.  It is alleged that he has diabetes mellitus and bilateral pes planus due to service-connected PTSD.  In support, the representative has referenced and provided copies of medical literature.  The Veteran has not received notice of what is needed to substantiate that theory of entitlement and the RO has not addressed this theory of entitlement in the first instance. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of how to substantiate claims for service connection for diabetes mellitus and bilateral pes planus as secondary to a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 4398 (1995).

2.  Schedule the Veteran for a VA examination with an medical doctor who has not previously examined him to determine the etiology of bilateral pes planus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In providing the opinions, the examiner must discuss the Veteran's service medical records, to include those noting complaints of bilateral foot pain.  The examiner should also discuss pertinent medical literature and the contentions set forth by the Veteran's representative in the November 2014 brief that diabetes mellitus and pes planus are due to or the result of PTSD.  In addition, the examiner is requested to reconcile the opinion with the January 2012 VA opinion.  The examiner should provide the following:

(a)  The examiner should state whether there clear and unmistakable evidence that the preexisting bilateral pes planus did not increase in severity during service. 

(b)  If the Veteran's preexisting bilateral pes planus underwent an increase in disability during service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the increase in disability was beyond the natural progress of the disease.  

(c)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that bilateral pes planus is proximately due to or caused by service-connected PTSD. 

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that bilateral pes planus is aggravated (increased in severity beyond the normal course of the condition) by service-connected PTSD.  

3.  Schedule the Veteran for a VA examination by a medical doctor who has not previously examined him to determine the etiology of diabetes mellitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In providing the opinions, the examiner should discuss pertinent medical literature and the contentions set forth by the Veteran's representative in the November 2014 brief that diabetes mellitus is related to PTSD.  In addition, the examiner is requested to reconcile any opinion with the January 2012 VA opinion.  The examiner should provide the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus had its onset in or is otherwise related to service, or manifested within one year following separation from service.  

(b)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus is proximately due to or caused by service-connected PTSD. 

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus is aggravated (increased in severity beyond the normal course of the condition) by service-connected PTSD.  

4.  Then, readjudicate the claims, to include consideration of secondary service connection.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

